Citation Nr: 1626751	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

2.   Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II. 

3.   Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder. 

4.   Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In March 2014, the Board remanded, in pertinent part, the issues of entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus and entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, for further development.  The remand directives instructed the RO to include updated treatment records, invite the Veteran to submit additional evidence, and afford him contemporaneous VA examinations.  A review of the record reflects that there has been substantial compliance with the Board's July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in March 2014, the Board also remanded the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.  In a January 2016 decision, the RO granted service connection and assigned a 20 percent rating effective January 19, 2010.  As an appeal has not been perfected for that issue, the Board does not have jurisdiction.

This issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.   The Veteran does not have a disability of bilateral upper extremity peripheral neuropathy.

2.   The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, has not required insulin or oral hypoglycemic agent during the appeal period. 

3.   A March 1997 Board decision denied service connection for a psychiatric disorder. 

4.   The most probative evidence of record shows that the evidence received since the time of the final March 1997 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder. 

CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.   The criteria for an initial rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015). 

3.   The March 1997 Board decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015). 

4.   New and material evidence has been received, and the previously denied claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The notice requirements were accomplished in letters sent in January 2010, September 2010 and November 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

All relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained. The Veteran's service treatment records, together with VA and private medical records have been obtained. 

In addition, the RO provided the Veteran appropriate VA examinations in March 2015.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history; did a physical examination of the Veteran and reported all findings in detail; and considered the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board notes that the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 

As a threshold matter in all service connection claims, however, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

During the Veteran's November 2011 videoconference hearing, a nurse testified that the Veteran has been prescribed gabapentin, which is often used to treat neuropathy.  
Private treatment records from December 2009 indicate that the Veteran complained of right arm and right leg weakness after receiving an H1N1 vaccine in his right upper extremity.  The Veteran's right upper extremity had 4+/5 strength with a pronator drift.  The Veteran had 5/5 strength in his left upper extremity.  The Veteran was noted to have 2 out of 4 reflexes of the right and left upper extremity.  The impression was that the Veteran experienced right-sided weakness as a result of a probable stroke.

On examination in March 2015, the Veteran asserted that has had weakness in his right and left arm that has worsened since his stroke.  The Veteran asserted that he started Gabapentin for tingling and numbness that comes and goes.  On examination, elbow flexion was 5/5, extension was 5/5, wrist flexion was 5/5, extension was 5/5, grip was 5/5, and pinch was 5/5.  The Veteran had normal upper tendon reflexes and normal upper light touch/monofilament testing.  Additionally, vibration sensation and cold sensation on the upper extremities were normal.  The examiner opined that the Veteran does not have upper extremity diabetic peripheral neuropathy. 

Analysis

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had a bilateral upper peripheral neuropathy disability.  Specifically, the most probative evidence of record, a March 2015 VA examination, indicated that the Veteran's elbow flexion was 5/5, extension was 5/5, wrist flexion was 5/5, extension was 5/5, grip was 5/5, and pinch was 5/5.  The Veteran had normal upper tendon reflexes and normal upper light touch/monofilament testing.  Additionally, vibration sensation and cold sensation on the upper extremities were normal.  The examiner opined that the Veteran does not have upper extremity diabetic peripheral neuropathy.  The March 2015 VA examination had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords this opinion great probative weight.

The Board acknowledges the testimony given by the nurse at the Veteran's hearing in November 2011, which indicated that the Veteran was prescribed gabapentin, which is often used to treat neuropathy.  The Board notes that the nurse at the Veteran's hearing is competent to testify as to the uses of prescribed medication that is within her personal knowledge.  The Board accepts the nurse's testimony as competent and credible and notes that the Veteran has been granted service connection for bilateral lower neuropathy.  However, this information does not establish a current disability.

The Board additionally acknowledges the Veteran's lay statements regarding weakness in his upper extremities.  The Board has considered the Veteran's statements; however, although the Veteran may competently and credibly describe injuries and symptoms, in the Board's judgment, he is not competent to diagnose a specific disability involving weakness of his upper extremities.  That is, he can report symptoms but is not competent to provide a diagnosis for the symptoms at issue.  This takes knowledge of disease entities and their causes, subjects about which the Veteran is not shown to have expertise.  Accordingly, the Veteran is not competent to establish the presence of the claimed disability. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, no disability is shown, there can be no valid for service connection.  In the absence of a diagnosis, the other elements of service connection need not be discussed.

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral upper peripheral neuropathy must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.   Increased Initial Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

A 10 percent rating is assigned when diabetes mellitus is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Facts

Private treatment records from December 2009 show a diagnosis of diabetes mellitus, type II.  The records indicate that upon discharge from inpatient care, the Veteran was administered a course of the prescription hypoglycemic agent, Glipizide. 

During the Veteran's February 2010 VA examination, the Veteran indicated that he was able to control his diabetes by a restricted diet only.  The Veteran indicated that medication was not necessary.  The Veteran also denied a history of diabetic episodes including ketoacidosis and/or hypoglycemic reactions.  A comprehensive metabolic panel was collected in connection with the examination and revealed a blood glucose value of 99mg/D1, which falls within the normal reference range of 66-99 mg/D1.  The examiner rendered a diagnosis of diabetes mellitus, type II. 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge that his diabetes continued to get worse.

The Veteran was afforded a VA examination in March 2015.  On examination, it was indicated that the Veteran's diabetes mellitus is managed by restricted diet only.  The examiner indicated that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner indicated that the Veteran has visited his diabetic care provider for episodes of ketoacidosis and hypoglycemic less than two times per month.  There was no indication on examination that the Veteran requires insulin or an oral hypoglycemic agent. 

VA treatment records from January 2015 and July 2015 indicate that the Veteran's diabetes is controlled by diet. 

Analysis

The evidence shows that the Veteran's diabetes is managed solely by dietary restrictions.  A higher rating of 20 percent is not warranted as the Veteran's diabetes does not require him to take insulin or an oral hypoglycemic agent.  Additionally, the Veteran is not required to regulate his activities as a result of his diabetes.

Therefore, an initial rating in excess of 10 percent is not warranted.

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's diabetes has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran was has not been hospitalized for his diabetes symptoms, nor is there evidence of marked interference with employability.  While the Veteran has been unemployed since 2008, the Veteran does not assert, nor does the record reflect, that he is unemployable as a result of his diabetes.  The symptoms of the Veteran's diabetes are accurately reflected by the schedular criteria.  There is no evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, and referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.  Additionally, the Veteran's disability picture has not changed throughout the appeal period and therefore staged ratings are not warranted.

The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's diabetes mellitus, type II.  There is no doubt to be resolved and further increased ratings are not warranted.  

IV.   The Claims to Reopen

The Veteran has asserted that he has a psychiatric disorder, to include anxiety, as a result of his active duty service.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Acquired Psychiatric Disorder

With the above criteria in mind, the record shows that the March 1997 Board decision denied the claim of service connection for a psychiatric disorder because there was no probative evidence of a nexus between the Veteran's diagnosed psychiatric disorders and service, and there was no clear diagnosis of PTSD.  

Since the March Board decision, a January 2011 VA examination report includes a notation that the Veteran "appears to meet the DSM-IV criteria for PTSD; however, he does not meet the PTSD symptom criteria."  In the "DIAGNOSES" section of the report, PTSD is not included.  Although confusing, this is an indication of a diagnosis of PTSD, which addresses a basis for the prior denial.  In addition, it is observed that current medical criteria for diagnosing psychiatric disorders are set out in DSM-V, (rather than DSM-IV) and the legal requirements concerning stressors has changed since the Board's 1997 decision.  (Fear of hostile military activity, may now constitute a recognizable stressor as to support a diagnosis of PTSD.)  Given these factors, it may be reasonably concluded that the evidence added to the record since 1997,  relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.  Accordingly, the Veteran's claim for service connection for a psychiatric disorder is reopened. 


ORDER

Entitlement to service connection for bilateral upper peripheral neuropathy is denied.

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus is denied. 

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

Given the confusing entries concerning whether or not the Veteran met the criteria for a diagnosis of PTSD when he was examined for VA purposes in 2011, as well as the change from DSM-IV to DSM-V, the Veteran should be afforded another mental health examination to ascertain his psychiatric diagnosis and its relationship to service.  

Any additional relevant records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding relevant VA treatment records dated since December 2015.

2.   Schedule the Veteran for a VA psychiatric examination.  The complete claims folder should be reviewed in conjunction with the examination.  All indicated tests and studies should be performed.  

(a)   The examiner should identify the Veteran's currently diagnosed psychiatric disorders that meet the DSM-V criteria.  

(b)   If PTSD is diagnosed, then the examiner is asked to identify its stressor/s.  

(c)   For any other psychiatric disorder diagnosed, the examiner should state whether it is due to any in-service disease or injury.  

The basis for the conclusions expressed should be set forth, and in doing so, the examiner should cite to the medical and competent lay evidence of record supporting those conclusions.  If the examiner is unable to provide the opinions requested, then he or she should state so and provide an explanation as to why an opinion cannot be given. 

3.   Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


